--------------------------------------------------------------------------------

Exhibit 10.2
 
TREDEGAR CORPORATION


NOTICE OF STOCK AWARD


You have been granted the following Stock Award by the Executive Compensation
Committee of the Board of Directors of Tredegar Corporation (“Tredegar”):


Name of Participant:
[Name]
   
Date of Grant:
[___________ __, 2013]
   
Number of Shares:
[Number]
   
Vesting:
100% as of [___________ __, 2016]
   
Expiration Date:
None.
   
Transferability:
As provided in the attached Stock Award Terms and Conditions.



In addition to the foregoing terms, your Stock Award is subject to all of the
terms and conditions contained in the attached Stock Award Terms and Conditions
which are incorporated in this Notice of Stock Award by this reference.  If any
provision of this Notice of Stock Award is inconsistent with the aforementioned
Stock Award Terms and Conditions, the Stock Award Terms and Conditions will
control.


Please acknowledge your acceptance of this Stock Award and the attached Stock
Award Terms and Conditions by signing and returning one copy of this Notice of
Stock Award to Pat Thomas, Tredegar Corporation, 1100 Boulders Parkway,
Richmond, Virginia, 23225.



 
TREDEGAR CORPORATION
       
By:
             
Participant
       
Date:
 



 
 

--------------------------------------------------------------------------------

 


TREDEGAR CORPORATION


STOCK AWARD TERMS AND CONDITIONS


THESE STOCK AWARD TERMS AND CONDITIONS (“Terms and Conditions”) effective as of
the _____ day of _____________, 2013, govern the Stock Award made by Tredegar
Corporation, a Virginia corporation (the “Company”), to the participant (the
“Participant”) named in the Notice of Stock Award to which these Terms and
Conditions are attached (the “Grant Notice”), and are made in accordance with
and subject to the provisions of the Company’s Amended and Restated 2004 Equity
Incentive Plan (the “Plan”).  A copy of the Plan has been made available to
Participant.  All terms used in these Terms and Conditions that are defined in
the Plan have the same meaning given them in the Plan.


1.             Grant of Stock Award.  In accordance with the Plan, and effective
as of the Date of Grant specified in the Grant Notice (the “Date of Grant”), the
Company granted to Participant, subject to the terms and conditions of the Plan
and these Terms and Conditions, the number of shares of Common Stock specified
in the Grant Notice (the “Shares”).  Subject to Section 2, the Shares shall be
issued by the Company and registered in the name of the Participant on the stock
transfer books of the Company.
 
2.             Terms and Conditions.  The Shares are subject to the following
additional terms and conditions:
 
(a)           Rights as a Shareholder.  Upon the issuance of the Shares, the
Participant shall be entitled to vote the Shares, and shall be entitled to
receive, free of all restrictions, ordinary cash dividends. Stock received as a
dividend on, or in connection with a stock split of, the Shares shall be subject
to the same restrictions as the Shares. The Participant’s right to receive any
extraordinary dividends or other distributions with respect to the Shares prior
to their becoming vested and nonforfeitable (“Vested”) shall be at the sole
discretion of the Committee, but in the event of any such extraordinary event,
the Committee shall take action appropriate to preserve the value of, and
prevent the unintended enhancement of, the Shares.
 
As soon as practicable after the Vested Shares become transferable in accordance
with paragraph (e), the Participant’s rights in the Shares shall not be
restricted.


(b)           Vesting.  Subject to the provisions of Sections 3, 4, 5 and 6, the
Shares shall become Vested on the third anniversary of the Date of Grant.
 
(c)           Nontransferability.  Shares that are not Vested are
nontransferable.  Vested shares may be transferred on and after the date
prescribed in paragraph (e).
 
(d)           Grant of Stock Power.  The Participant hereby appoints Patricia A.
Thomas, or her successor, as the true and lawful attorney of the Participant, to
endorse and execute for and in the name and stead of the Participant any
certificates evidencing the Shares if any of the Shares are forfeited.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)           Holding Requirement; Transfer Restriction.  The “Net Vested
Shares” may not be transferred until the earlier of (i) the sixth anniversary of
the Date of Grant, (ii) a Control Change Date, (iii) the date of Participant’s
death or (iv) the date of Participant’s Normal Retirement.  For purposes of this
Agreement, “Net Vested Shares” means the number of Shares that have become
Vested minus the number of Shares, if any, surrendered by Participant or
retained by the Company to satisfy tax withholding obligations in accordance
with Section 8.


3.             Lapse of Restrictions in the Event of Death.  The restrictions on
the Shares shall lapse, i.e., the Shares shall be Vested and transferable, upon
Participant’s death if Participant remains in the continuous employ of the
Company or an Affiliate from the Date of Grant until the Participant’s death.
 
4.             Vesting Upon Permanent and Total Disability.  The Shares shall be
vested upon Participant’s termination of employment on account of permanent and
total disability (within the meaning of Section 22(e)(3) of the Code) if
Participant remains in the continuous employ of the Company or an Affiliate from
the Date of Grant until the date of termination on account of permanent and
total disability (as previously defined).
 
5.             Effect of Other Terminations of Employment.  Subject to the
provisions of Sections 3 and 4, Shares that have not become Vested on or before
the date the Participant ceases to be employed by the Company or an Affiliate
shall be forfeited.
 
6.             Change of Control.  The restrictions on the Shares shall lapse,
i.e., the Shares shall be vested and transferable as of the Control Change Date
if Participant remains in the continuous employ of the Company or an Affiliate
from the Date of Grant until the Control Change Date.
 
7.             Recoupment Policy.  Participant acknowledges and agrees that the
grant of this Stock Award and the Participant’s rights in the Shares are subject
to the terms and conditions of the Company’s Executive Incentive-Based
Compensation Recoupment Policy as in effect on the Date of Grant (the
“Policy”).  Participant also agrees that, notwithstanding any other provision of
this Agreement, the Company is entitled to recover from the Participant all or
part of any benefits or compensation received in connection with this Stock
Award and the Shares (net of any income or employment taxes paid by the
Participant on account of the vesting of the Stock Award or sale of the Shares,
after giving effect to any tax benefit available to the Participant on account
of the recoupment), that are subject to recoupment under the
Policy.  Participant acknowledges that a copy of the Policy has been made
available to the Participant.
 
8.             Definitions.  The following definitions shall apply to these
Terms and Conditions:
 
(a)            Control Change Date means the date on which a Change in Control
(as defined below) occurs.  If a Change in Control occurs on account of a series
of trans­actions, the Control Change Date is the date of the last of such
transactions.
 
(b)            Change in Control means the occurrence of any of the following
events:
 
 
(1)
any Person or group (within the meaning of Sections 13(d)(3) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended) (other than a Person who is not an
Acquiring Person), at any time becomes the Beneficial Owner of 50% or more of
the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the “Voting
Securi­ties”), other than (i) through an acquisition of Voting Securities
directly from the Company, (ii) as a result of the Company’s repur­chase of
Voting Secu­rities if, thereafter, such Benefi­cial Owner pur­chases no
additional Voting Securities, or (iii) pur­suant to a Business Combina­tion (as
defined below) that does not constitute a Change in Control pursuant to
subparagraph 8(b)(3) below;

 
 
3

--------------------------------------------------------------------------------

 
 
 
(2)
Continuing Directors cease to constitute a majority of the members of the Board
other than pur­suant to a Business Combination that does not constitute a Change
in Control pursuant to subparagraph 8(b)(3) below;

 
 
(3)
Consummation of a reorganization, merger, share exchange or consoli­dation (a
“Business Combination”), in each case, unless immedi­ately following such
Business Combination, (i) all or substantially all of the Persons who were the
Beneficial Owners, respectively, of the Common Stock and Voting Securities
outstanding imme­diately prior to such Business Combination Benefi­cially Own
more than 80% of, respec­tively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securi­ties entitled to
vote generally in the election of directors, as the case may be, of the
corporation result­ing from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
through one or more Subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combina­tion, of the Common Stock
and Voting Securities, as the case may be, (ii) no Person (other than a Person
who is not an Acquiring Person) Beneficially Owns 50% or more of, respectively,
the then outstanding shares of common stock of the cor­poration resulting from
such Business combination or the combined voting power of the then outstanding
voting securities of such corporation and (iii) at least a majority of the
members of the board of directors of the corporation resulting from such
Business Combination are Continuing Directors; or

 
 
(4)
the shareholders of the Company approve a complete liquidation or dissolution of
the Company or the consummation of a sale or other disposition of all or
substan­tially all of the assets of the Company, in each case, unless
immediately following such liquidation, dissolution, sale or other disposition,
(i) more than 80% of, respectively, the then outstanding shares of common stock
of such cor­poration and the combined voting power of the then out­standing
voting securities of such corporation entitled to vote generally in the election
of directors is then Bene­fi­cially Owned by all or substantially all of the
Persons who were the Beneficial Owners, respec­tively, of the Common Stock and
Voting Securities outstanding immedi­ately prior to such sale or other
disposition in substan­tially the same proportion as their ownership,
immedi­ately prior to such sale or other disposition, of such Common Stock and
Voting Securities, as the case may be, (ii) less than 20% of, respectively, the
then out­standing shares of common stock of such corporation and the com­bined
voting power of the then outstanding voting securi­ties of such corporation
entitled to vote generally in the election of directors is then Beneficially
Owned by any Person (other than any Person who is not an Acquiring Person), and
(iii) at least a majority of the members of the board of directors of such
corporation are Continuing Directors immedi­ately following such sale or
disposition.

 
 
4

--------------------------------------------------------------------------------

 
 
 
For purposes of the definition of Change of Control, the terms Acquiring Person,
Beneficial Owner, Company, Continuing Director, and Person shall have the same
definitions given them in the Amended and Restated Rights Agreement between
Tredegar Corporation and National City Bank, dated as of June 30, 2009, as
amended.



(c)           Normal Retirement means the voluntary separation by Participant
from the employment of the Company or an Affiliate on or after the date
Participant has reached age sixty-five.


9.             Withholding.  The Participant shall pay the Company any amount of
taxes as may be necessary in the opinion of the Company to satisfy tax
withholding required under the laws of any country, state, province, city or
other jurisdiction, including but not limited to income taxes, capital gains
taxes, transfer taxes, and social security contributions.  In lieu thereof, the
Company shall have the right to retain the number of shares of Common Stock
whose Fair Market Value equals the minimum amount required to be withheld.  In
any event, the Company shall have the right to deduct from all amounts paid to a
Participant in cash (whether under the Plan or otherwise) any taxes required to
be withheld. The Participant shall promptly notify the Company of any election
made pursuant of Section 83(b) of the Code.
 
10.           No Right to Continued Employment.  The award of the Shares does
not give Participant any right with respect to continuance of employment by the
Company or an Affiliate, nor shall it interfere in any way with the right of the
Company or an Affiliate to terminate his or her employment at any time.
 
11.           Change in Capital Structure.  The Shares shall be adjusted as the
Committee determines is equitably required in the event the Company effects one
or more stock dividends, stock split-ups subdivisions or consolidations of
shares, other similar changes in capitalization or such other events as are
described in the Plan.
 
12.           Governing Law.  These Terms and Conditions and the Grant Notice
shall be governed by the laws of the Commonwealth of Virginia.
 
13.           Conflicts.  In the event of any conflict between the provisions of
the Plan as in effect on the Date of Grant and the provisions of these Terms and
Conditions or the Grant Notice, the provisions of the Plan shall govern.  All
references herein to the Plan shall mean the plan as in effect on the Date of
Grant.
 
14.           Participant Bound by Plan.  Participant hereby acknowledges that a
copy of the Plan has been made available to him or her and agrees to be bound by
all the terms and provisions of the Plan.
 
 
5

--------------------------------------------------------------------------------

 
 
15.           Binding Effect.  Subject to the limitations stated above and in
the Plan, these Terms and Conditions and the Grant Notice shall be binding upon
Participant and his or her successors in interest and the successors of the
Company.
 
 
6

--------------------------------------------------------------------------------